      Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 1 of 9. PageID #: 664




ADAMS, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                                )
                                                         )     CASE NO.       1:16CR203
               Plaintiff,                                )
                                                         )
       v.                                                )
                                                         )     Judge John R. Adams
DARRYL FARMER,                                           )
                                                         )     ORDER
               Defendant.                                )
                                                         )


       Pending before the Court is Defendant Darryl E. Farmer’s motion for compassionate

release. The motion is DENIED.

       COVID-19 is an abbreviation for the novel coronavirus disease of 2019, a respiratory

illness that spreads easily and sustainably in the community through respiratory droplets produced

when an infected person coughs or sneezes. See Centers for Disease Control and Prevention

Coronavirus Disease 2019 Frequently Asked Questions, https://www.cdc.gov/coronavirus/

2019-ncov/faq.html#How-COVID-19-Spreads (last visited April 24, 2020). The novel

coronavirus of 2019 is a serious disease, ranging from no symptoms or mild ones for people at low

risk, to respiratory failure and death in older patients and patients with chronic underlying

conditions. Id. The virus has been detected in asymptomatic persons, and its incubation period is

believed to be up to fourteen days in duration. Id.

       Currently, there is no vaccine to prevent COVID-19, nor is there antiviral medication that

can treat it. Id. According to the CDC, “[t]he best way to prevent illness is to avoid being exposed

to the virus.” Id. The CDC recommends, among other things, that people clean their hands often or
      Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 2 of 9. PageID #: 665




use hand sanitizer when soap is unavailable, avoid close contact with other people (at least six feet

in distance), and clean and disinfect frequently touched surfaces daily, such as tables, doorknobs,

light switches, and countertops. Id. The CDC also recommends that if an individual becomes sick,

he or she should isolate from others by staying in a specific sick room and using a separate

bathroom if possible. Id.

       The CDC has also indicated that certain classes of individuals are at higher risk for

developing severe illness if exposed to the novel coronavirus of 2019. Id. Older adults – 65 or

older – and people suffering from underlying medical conditions such as moderate to severe

asthma, chronic lung disease, serious heart disease, severe obesity, diabetes, liver disease, kidney

disease or people who are immunocompromised such as those who are undergoing cancer

treatment, smokers, bone marrow or organ transplant recipients or donors, people with immune

deficiencies, poorly controlled HIV or AIDS sufferers and those who have prolonged use of

corticosteroids and other immune weakening medications are at higher risk of developing serious

illness if they are exposed to COVID-19. Id. Additionally, the CDC reports that “[a]pproximately

90% of hospitalized patients identified ... had one or more underlying conditions, the most

common being obesity, hypertension, chronic lung disease, diabetes mellitus, and cardiovascular

disease.” Id.

       Defendants seeks release from Devens FMC. The Court now examines his arguments.

       I.       Exhaustion

       The sentencing court has no inherent authority to modify an otherwise valid sentence.

United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, the authority of the Court

to resentence a defendant is limited by statute. United States v. Houston, 529 F.3d 743, 748–49

                                                 2
      Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 3 of 9. PageID #: 666




(6th Cir. 2008) (citing United States v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18 U.S.C. §

3582(c)(1)(A) provides that courts may “reduce [an inmate’s] term of imprisonment (and may

impose a term of probation or supervised release with or without conditions that does not exceed

the unserved portion of the original term of imprisonment)” where “extraordinary and compelling

reasons warrant [release],” or the prisoner’s age and other factors make release appropriate. 18

U.S.C. § 3582(c)(1)(A).

       Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district court under §

3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the First

Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to directly petition courts for

compassionate release. The amendment provides prisoners with two direct routes to court: (1) file

a motion after fully exhausting administrative appeals of the BOP’s decision not to file a motion

for compassionate release, or (2) file a motion after “the lapse of 30 days from the receipt . . . of

such a request” by the warden of the prisoner’s facility. 18 U.S.C. § 3582(c)(1)(A). No exceptions

to the exhaustion requirement are listed in the statute. In that regard, the Sixth Circuit has noted

that there are no exceptions to the provisions detailed above. “Just one published decision of a

federal court of appeals has faced a circumstance in which a prisoner failed to comply with the §

3582(c)(1)(A) administrative exhaustion requirement. That court found the omission a “glaring

roadblock foreclosing compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020). We agree.” United States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020). While the

Government asserts that Farmer has not fully exhausted his administrative appeals, the record

appears to demonstrate that his motion occurred more than 30 days after his request to the warden

was made. Accordingly, the Court will address the merits of his motion.

                                                 3
      Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 4 of 9. PageID #: 667




       II.     § 3553(a) Factors

               a. Standard

       As noted above, this Court may “not modify a term of imprisonment once it has been

imposed” unless specifically authorized to do so by section 3582(c). This Court may grant

compassionate release if, after considering the factors in 18 U.S.C. § 3553(a), it determines that

“extraordinary and compelling reasons” warrant a reduced sentence and that “such a reduction is

consistent with applicable policy statements issued by the sentencing commission.” 18 U.S.C. §

3582(c)(1)(A)(i). The relevant governing policy statement provides that this Court may grant

release if “extraordinary and compelling circumstances” exist, “after considering the factors set

forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and the Court determines that

“the defendant is not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” U.S.S.G. §1B1.13. For ease of reference, the § 3553 factors are as follows:

        (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes set
       forth in paragraph (2) of this subsection. The court, in determining the particular
       sentence to be imposed, shall consider—

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;

       (2) the need for the sentence imposed—

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner;

                                                 4
      Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 5 of 9. PageID #: 668




       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for—

       (A) the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines—

18 U.S.C.A. § 3553.

       When evaluating the § 3553(a) factors, many district courts have considered the amount of

time remaining on a defendant’s sentence in considering whether to grant compassionate release.

See, e.g., United States v. Bogdanoff, No. 12-cr-190-1, ––– F. Supp. 3d ––––, ––––, 2020 WL

2307315, at *6 (E.D. Pa. May 8, 2020) (denying compassionate release where the inmate had

served only seven years of an 18-year sentence, and noting that the case was “much different than

others where defendants [sought compassionate release] at the end of their sentence”); United

States v. Moskop, No. 11-cr-30077, 2020 WL 1862636, at *1–2 (S.D. Ill. Apr. 14, 2020) (denying

compassionate release where the inmate had served less than 10 years of a 20-year sentence and

explaining that the “sentencing objectives of specific deterrence and protecting the public [would]

not [be] fully served by less than 10 years of incarceration”). Courts have also examined the

specific health defects set forth by defendants along with the conditions present in their specific

place of incarceration. See United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D.

Mich. Apr. 22, 2020) (denying motion for compassionate release where defendant was purportedly

suffering from diabetes and hypertension but court found that “speculation as to whether

COVID-19 will spread through Defendant’s detention facility, FCI Morgantown, whether

Defendant will contract COVID-19, and whether he will develop serious complications [did] not

justify the extreme remedy of compassionate release” because defendant’s medical conditions

                                                5
      Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 6 of 9. PageID #: 669




were “not out of the ordinary,” defendant did not claim they were “fatal or untreatable,” and there

were no confirmed cases of COVID-19 at defendant’s facility); United States v. Phillips, No.

12-20372, 2020 WL 3071849, at *4 (E.D. Mich. June 10, 2020) (finding that “50-year-old man in

fairly good health” with diabetes and hypertension “managed with prescription medications” did

not present extraordinary and compelling reasons for release and noting that defendant’s fear of

contracting COVID-19 at FCI Loretto was speculative where there were no confirmed cases at the

facility); United States v. Gamble, No. 3:18-cr-22-4, 2020 WL 1955338, at *4–5 (D. Conn. Apr.

23, 2020) (finding no extraordinary or compelling reasons where defendant suffering from

diabetes did not claim or provide evidence that his diabetes was not being and could not be

controlled by medication and where defendant had not demonstrated that BOP could not contain

the spread of the virus at his facility or treat defendant if infected). These facility-specific reviews

are necessary because “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

               b. Analysis

       Initially, the Court notes that the Bureau of Prisons current calculation of Farmer’s

remaining sentence indicates a release date of September of 2021. As such, it appears that Farmer

has served a substantial majority of the aggregate 70-month sentence imposed by this Court on

January 9, 2017. Farmer has argued that compelling reasons exist for his release to home

confinement.    Those reasons include his vulnerability to COVID-19 based on his medical

conditions that he describes as “hypertension, diabetes and end-stage renal disease.” Doc. 64 at 5.

       In support of his motion, Farmer has not provided the Court with any information about the

                                                   6
       Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 7 of 9. PageID #: 670




existence of COVID-19 at his place of incarceration, FMC Devens. While Farmer alleges that

social distancing and proper hygiene are not possible with FMC Devens, he has provided nothing

specific with respect to COVID-19. A review of the information publicly available through the

Bureau of Prisons indicates that as of July 13, 2019, FMC Devens has 7 active, positive cases

among its 919 inmates.1 The BOP reports a total of 2 inmate deaths and no staff deaths at FMC

Devens from COVID-19. As such, it does not appear that the conditions at FMC Devens present

a substantial risk to its inmate population.

        In addition, while Farmer has presented medical evidence of his underlying conditions,

there is nothing in those records to suggest that his conditions are currently life threatening.

Instead, the records provided in support of the motion demonstrate that Farmer’s conditions have

been well managed by FMC Devens. The records indicate regular dialysis for Farmer’s renal

failure and a daily regimen of medication and supplements to manage his remaining conditions.

        However, the Court notes that even if Farmer had presented that a more dire situation

existed at FMC Devens, his prior history would still weigh against granting his release. Farmer

was indicted on June 21, 2016. After his arraignment on July 5, 2016, Farmer was detained

pending a formal detention hearing. Following numerous hearing, an interlocutory appeal, and

supplemental filings related to Farmer’s medical conditions, he was ultimately placed out on bond

on September 12, 2016. His bond was revoked when he left his home for more than four hours

without the permission of his probation officer, failed to attend a medical appointment scheduled

during the time, and lied to his probation officer about having attended the appointment.


1 See https://www.bop.gov/coronavirus/ (last visited on 7/20/2020). BOP data also indicates that 46 inmates and 6
staff have recovered from prior positive tests for COVID-19.

                                                        7
      Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 8 of 9. PageID #: 671




        On October 3, 2016, Farmer pled guilty pursuant to a plea agreement to all 22 counts in the

indictment. Those counts included one count of conspiracy to defraud the government, nine counts

of false claims against the government, eight counts of assisting in the preparation of false tax

returns, two counts of wire fraud, and two counts of aggravated identity theft. At the time of his

conduct that led to these convictions, Farmer was under supervision for his prior federal conviction

for bank fraud. It is this latter fact, coupled with Farmer’s criminal history, that weigh heavily

against reducing his sentence in any capacity.

        In this matter, Farmer claimed: “I was not a licensed preparer nor did I know enough about

taxes to try such a thing. I was way over my head and made some dumb choices!” Doc. 46 at 11.

However, his claims of ignorance are undermined by his own conduct. Farmer’s prior bank fraud

conviction involved his use of numerous false loan applications and at least one shell company in

an effort to funnel money from the ill-gotten loans. Thus, Farmer’s claims of financial ignorance

ring hollow. Similarly, Farmer was less than forthright when identifying his assets following his

guilty plea in this matter.

        Information was developed after first disclosure that on January 4, 2016, the
        defendant transferred a property, 10732 Goodling Avenue, Cleveland, Ohio, Parcel
        No. 109-13-099, to his company Press Mark Holding, LLC. Three days later on
        January 7, 2016, he claimed in a Financial Affidavit, in support of the Federal
        Public Defender’s appointment, that he had real estate property of $5,000, which he
        described as “abandoned rental property.” On February 16, 2016, the property was
        again transferred from the defendant’s company to a Janis Durant. Records
        obtained from the County Fiscal Office reflect that the estimated market value of
        property at the time of the transfer on February 16, 2016, was $19,400. His
        statement filed with the Court is not consistent with his real estate holdings or this
        transfer.

Doc. 46 at 10. Farmer’s conduct, therefore, demonstrates a far higher level of sophistication than

he has admitted to the Court.

                                                  8
      Case: 1:16-cr-00203-JRA Doc #: 72 Filed: 07/20/20 9 of 9. PageID #: 672




       Furthermore, Farmer’s criminal conduct could all-too-easily occur while under home

incarceration or supervised release. While the Court could forbid Farmer from engaging in the

preparation of tax returns while under supervised release or home incarceration, Farmer has

already demonstrated a willingness to disobey the terms of supervised release. Further, Farmer’s

conduct that led to his guilty plea herein was conducted via his laptop. As such, he could easily

fall back into his criminal conduct if placed into home incarceration. Accordingly, this Court

finds that Farmer would still present an economic danger to the community were he to be released.

       Based upon the above, Farmer has failed to demonstrate that his medical conditions present

extraordinary or compelling circumstances that warrant modification of his sentence.

Additionally, a review of the § 3553(a) factors weigh against granting the relief sought by Farmer.

The motion for compassionate release therefore is DENIED.

                IT IS SO ORDERED.



July 20, 2020                                    /s/John R. Adams
Date                                         JOHN R. ADAMS
                                             UNITED STATES DISTRICT JUDGE




                                                9
